Title: From John Adams to Thomas Jefferson, 22 September 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Septr. 22 1813

Considering all things, I admire Dr Priestleys last Effort for which I am entirely indebted to you. But as I think it is extremely imperfect, I beg of you to pursue the investigation according to your promise to Dr Rush, and according to your Syllabus. It may be presumptuous in me to denominate any Thing of Dr Priestley imperfect: but I must avow, that among all the vast Exertions of his Genius, I have never found one, that is not imperfect, and this last is egregiously So. I will instance at present in one Article. I find no notice of Cleanthes: one of whose Sayings alone ought to have commanded his Attention. He compared “Philosophers to Instruments of Musick, which made a Noise, without Understanding it, or themselves.” He was ridiculed by his Brother Philosophers, and called “An Ass.” He owned, he was the “Ass of Zeno: and the only one whose back and Shoulders were Stout enough to carry his Burthens.” Why has not Priestley, quoted more from Zeno, and his Disciples? Were they too Christian? though he lived two Centuries and a half before Christ?
If I did not know it would be Sending ‘Coal to Newcastle,’ I would, with all my dimness of Eyes and trembling of Fingers copy in Greek the Hymn of Cleanthes and request you to compare it, with any Thing of Moses of David of Solomon.
Instead of those ardent oriental Figures, which are So difficult to understand We find that divine Simplicity, which constitutes the Charm of Grecian Eloquence in prose and verse.
Pope had read, if Priestley had not the
ΚΛΕΑΝΘΟΥΣ ΥΜΝΟΣ ΕΙΣ ΔΙΑ.
Κύδιστ’ αϑανάτων, πολυώνυμε, παγκρατὲς αἰεὶ
Ζεῦ, ϕύσεως ἀρχηγὲ, νόμου μέτα πάντα κυβερνῶν
Χαῖρε.
“Most glorious of immortal beings! Though denominated by innumerable names and titles, always omnipotent,! Beginning and End of Nature! Governing the Universe by fixed Laws? Blessed be thy name!” What think you, of this translation? Is it too Jewish? or too Christian? Pope did not think it was either: for the first Sentence in his Univeral prayer is more Jewish and more christian Still. If it is not a litteral translation, it is a close paraphrase, of this Simple Verse of Cleanthes.
Father of All! in every Age, in ever
In every clime ador’d
By Saint by Savage and by Sage
Johovah, Jove, or Lord.
But it may be Said, for it has been Said, that Pope, was a Deist and Swift too, as well as Bolingbroke. What will not Men Say? But is the Existence, the omnipotence, the Eternity, the Alpha and Omega, and the Universal Providence of one Supream Being, governing by fixed Laws, asserted by St John in his Gospel, or in the Apocalypse, whether his or not, in clearer or more precise terms?
Can you conjecture, a reason why Grotius has not translated this Hymn? Were Grotius and Priestley both afraid that The Stoicks would appear too much like Unitarian Jews and Christians?
Duport has translated, the Sentence thus
Magne Pater Divûm, cui nomina multa, Sed una
Omnipotens Semper Virtus, tu Jupiter Audor
Naturæ certa qui Singula lege gubernas,
Rex, Salve!
Bougainville, has translated it
Pere, et Maitre des Dieux, Auteur de la Nature
Jupiter, O Sagesse! O loi sublime et pure!
Unite Souveraine à qui tous les mortels
Sous mille noms divers elevent des Autels;
Je t’adore, nos cœurs te doivent leur homage,
Nous Sommes tes enfans, ton ombre, ton image:
Et tout ce qui respire animé par tes mains,
A celébrer ta gloire invite les humains.
Beni Sois a jamais!
I am so awkward in Italian, that I am ashamed to quote that Language to you: but Pompeius a Gentleman of Verona, has translated it thus: and you will understand it.
O glorioso fra gli eterni, in guise
Molte nomato, onnipossente ognora
Tu che, tutto con legge governando,
De la natura Sei principio e duce,
Salve, O Giove.
It appears to me, that the great Principle of the Hebrews was the Fear of God: that of the Gentiles Honour the Gods, that of Christians, the Love of God. Could the quiveration of my nerves and the inflammation of my Eyes be cured and my Age diminished by 20 or 30 Years: I would attend You in these researches, with infinitely more Pleasure, than I would be George the 4th, Napoleone, Alexander, or Madison. But only a few Hours; a few moments remain for / your Old Friend
John Adams